Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158292-3
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158292-3
                                                                    COA: 343779; 343780
                                                                    Genesee CC: 17-040897-FH;
                                                                                17-041341-FH
  RYAN ANDREW ZERBE,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 26, 2018 orders
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2019
         s0529
                                                                               Clerk